Title: [Notes of Debates in the Continental Congress] 1776. Feb.[16]
From: Adams, John
To: 


       In Committee of the whole.
       Cant we oblige B. to keep a Navy on foot the Expence of which will be double to what they will take from Us. I have heard of Bullion Spanish Flotas being stoppd least they should be taken—But perishable Commodities never were stopped. Open your Ports to Foreigners. Your Trade will become of so much Consequence, that Foreigners will protect you.
       Wilson. A Gentleman from Mass, thinks that a middle Way should be taken. That Trade should be opened, for some Articles, and to some Places, but not for all Things and to all Places.
       I think the Merchants ought to judge for themselves of the danger and Risque. We should be blamed if We did not leave it to them.
       I differ from the Gentleman of Massachusetts. Trade ought in War to be carried on with greater Vigour. By what means did B. carry on their Tryumphs last War? The United Provinces their War vs. Spain.
       If We determine that our Ports shall not be opened, our Vessells abroad will not return. Our Seamen are all abroad—will not return, unless We open our Trade. I am afraid it will be necessary to invite Foreigners to trade with Us, altho We loose a great Advantage, that of trading in our own Bottoms.
       Sherman. I fear We shall maintain the Armies of our Enemies at our own Expence with Provisions. We cant carry on a beneficial Trade, as our Enemies will take our Ships. A Treaty with a foreign Power is necessary, before We open our Trade, to protect it.
       Rutledge.
       Harrison. We have hobbled on, under a fatal Attachment to G.B. I felt it as much as any Man but I feel a stronger to my Country.
       Wythe. The Ports will be open the 1st. March. The Q. is whether We shall shutt em up. Faece Romuli non Republica Platonis. Americans will hardly live without Trade. It is said our Trade will be of no Advantage to Us, because our Vessells will be taken, our Enemies will be supplied, the W.I. will be supplied at our Expence. This is too true, unless We can provide a Remedy. Our Virginia Convention have resolved, that our Ports be opened to all Nations that will trade with us, except G.B., I. and W.I. If the Inclination of the People, should become universal to trade, We must open our Ports. Merchants will not export our Produce, unless they get a Profit.
       
       We might get some of our Produce to Markett, by authorizing Adventurers to Arm themselves, and giving Letters of Mark—make Reprisals.
       2d. by inviting foreign Powers to make Treaties of Commerce with us.
       But other Things are to be considered, before such a Measure is adopted. In what Character shall We treat, as subjects of G.B.—as Rebells? Why should We be so fond of calling ourselves dutifull Subjects.
       If We should offer our Trade to the Court of France, would they take Notice of it, any more than if Bristol or Liverpool should offer theirs, while We profess to be Subjects.—No. We must declare ourselves a free People.
       If We were to tell them, that after a Season, We would return to our Subjection to G.B., would not a foreign Court wish to have Something permanent.
       We should encourage our Fleet. I am convinced that our Fleet may become as formidable as We wish to make it. Moves a Resolution.
      